Reynolds, J.
Appeal from a decision of the Unemployment Insurance Appeal Board denying claimant benefits on the ground that she voluntarily left her employment without good cause (Labor Law, § 593, subd. 1). What constitutes “good cause” is factual and thus within the exclusive province of the board if its determination is supported by substantial evidence (Labor Law, § 623; Matter of Gilmore [Catherwood], 25 A D 2d 462; Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481). In the instant case there is substantial evidence upon which the board could find that claimant, before she decided it was necessary to terminate her employment, did not make a reasonable effort to obtain suitable living quarters convenient to her employer’s establishment and that therefore her separation from employment was voluntary and not for good cause. Decision affirmed, without costs. Gibson, P. J., Aulisi and Staley, Jr., JJ., concur; Taylor, J., not voting.